Citation Nr: 1401954	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  10-36 495A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date prior to November 29, 2006 for a grant of service connection for posttraumatic stress disorder (PTSD). 

2.  The evaluation of the Veteran's PTSD since September 13, 2002.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Joseph R. Moore


ATTORNEY FOR THE BOARD

S. Lipstein

INTRODUCTION

The Veteran had active service from October 1967 to October 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of January and June 2010 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Waco, Texas.

The appeal of the Veteran's rating of the Veteran's PTSD and entitlement to a TDIU prior to November 29, 2006 is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The Veteran was assessed with PTSD on September 4, 2002.  

2.  On September 13, 2002, the Veteran filed a claim for service connection for PTSD.

3.  In a February 2003 rating action, the RO denied service connection for PTSD. 

4.  In May 2009, the Veteran submitted officer logs that reflect that his base received multiple mortar/rocket attacks.  

5.  Finding that the Veteran's stressors of exposure to mortar/rocket attacks was corroborated, the RO, in a January 2010 rating action, granted service connection for PTSD. 

6.  The officer logs constitute relevant official service department records that existed and had not been associated with the claims file when the RO first decided the Veteran's claim for service connection for PTSD in the February 2003 rating action.

CONCLUSION OF LAW

The criteria for an effective date of September 13, 2002, for the grant of service connection for PTSD have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.156(c), 3.159, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria & Analysis

In this decision, the Board grants entitlement to an effective date of September 13, 2002 for the grant of service connection for PTSD.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

The terms "claim" and "application" mean a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p) (2013).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2013).

In general, the effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection on a direct basis, shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2013).

The effective date for a reopened claim, after a final disallowance, shall be the date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii), (r) (2013).  See Nelson v. Principi, 18 Vet. App. 407, 409 (2004); Leonard v. Principi, 17 Vet. App. 447, 451 (2004); aff'd, 405 F.3d 1333, 1337 (Fed. Cir. (2005).

However, pursuant to 38 C.F.R. § 3.156 (c), a final decision will be reconsidered when new and material evidence, in the form of service records, results in the reopening of a claim and a retroactive evaluation may be assigned.  See Spencer v. Brown, 4 Vet. App. 283, 293 (1993), aff'd 17 F.3d 368 (Fed. Cir. 1994); see also 38 C.F.R. § 3.400(q) (2013).

In this regard, 38 C.F.R. § 3.156(c) (1) provides, in part, that "notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section."

In addition, 38 C.F.R. § 3.156(c)(2) states, in part, "paragraph (c)(1) of this section does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other source."

Finally, 38 C.F.R. § 3.156(c)(3) states that "(a)n award made based all or in part on the records identified by paragraph (c)(1) of this section is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the previously decided claim."

In this case, the Veteran seeks an effective date prior to November 29, 2006 for a grant of service connection for PTSD.  He alleges that service connection for PTSD should date back to September 13, 2002, the date when he first filed a claim for service connection for PTSD.

A review of the evidence of record confirms that the Veteran was assessed with PTSD on September 4, 2002.  The Veteran's first claim for service connection for PTSD was filed on September 13, 2002.  In September 2002, the Veteran stated that his base in Kontum City received multiple mortar/rocket attacks during service.  

A February 2003 rating decision denied service connection for PTSD.  The Veteran did not file a notice of disagreement with the February 2003 rating decision.  However, as noted above, 38 C.F.R. § 3.156(c) allows for the original claim to be reconsidered if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim.

Here, in May 2009, the Veteran submitted officer logs which reflect that his base received multiple mortar/rocket attacks.  Finding that the Veteran's stressors of exposure to mortar/rocket attacks was corroborated, the RO, in a January 2010 rating action, granted service connection for PTSD.  The officer logs constitute relevant official service department records that existed and had not been associated with the claims file when the RO first decided the Veteran's specific claim for service connection for PTSD in the February 2003 rating action. 

The Board has considered whether the Veteran failed to provide sufficient information for VA to identify and obtain the records from respective service department, the JSRRC or from any other official source.  Under such circumstances, an earlier effective date would not be warranted.  38 C.F.R. § 3.156(c)(2).  Read in context, however, the Board believes that the Veteran provided sufficient information regarding his claimed stressors. 

In this case, the Veteran submitted a specific claim for service connection for PTSD on September 13, 2002.  At that time, his primary stressors involved being exposed to mortar/rocket attacks.  In addition, in a September 2002 letter, he provided the unit he was assigned to, as well as his location in Kontum in 1969.  The Board notes that an October 2007 VA Memorandum reflects a formal finding on a lack of information required to verify stressors in connection with the PTSD claim.  However, this memorandum reflects that the only stressor researched was a helicopter incident involving the death of a soldier.  The mortar/rocket attacks were not researched, even though the Veteran had previously provided sufficient information to verify the stressors of mortar/rocket attacks.  

In light of the above discussion, § 3.156(c)(2) is not applicable.  By providing the unit, location and year that he was exposed to mortar/rocket attacks, the Veteran provided sufficient information regarding his claimed stressors.  Upon a review of the evidence of record, and the provisions of 38 C.F.R. § 3.156(c)(1),(3), the Board finds that an effective date as of the date of the original claim for service connection for PTSD, September 13, 2002, is in order and the claim is granted.


ORDER

An effective date of September 13, 2002 for the grant of service connection for PTSD is warranted.  


REMAND

In a January 2010 rating action the RO granted service connection for PTSD and assigned a 50 percent disability rating effective November 29, 2006.  In a September 2010 statement, the Veteran's representative expressed disagreement with the disability rating assigned for PTSD.  In addition, in a June 2010 rating decision, the RO denied entitlement to a TDIU; in a January 2013 rating decision, the RO increased the evaluation of the Veteran's PTSD to 70 percent and granted entitlement to a TDIU, both effective November 29, 2006.  In light of the Veteran's April 2013 challenge to the effective date of the award of the TDIU and Board's determination that an effective date of September 13, 2002, is warranted for service connection for PTSD, the Board finds that that Veteran has submitted timely notices of disagreement (NOD) with respect to the disability rating, to include whether a TDIU is warranted, since September 13, 2002.  To date, however, the RO has not issued the Veteran a Statement of the Case (SOC) with respect to these claims.  Under the circumstance, the Board has no discretion and is obligated to remand the issue of entitlement to an increased initial rating for PTSD prior to January 25, 2010 to the RO for issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 241-41 (1999). 

Accordingly, the case is REMANDED for the following action:

The RO must issue an SOC with respect to the claim regarding the evaluation of his PTSD since September 13, 2002, as well as to an effective date prior to November 29, 2006, for the award of a TDIU.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


